EXHIBIT AMENDED AND RESTATED OPTION AGREEMENT This AMENDED AND RESTATED OPTION AGREEMENT (this “Agreement”), dated as of October23, 2008, among PLATINUM UNDERWRITERS HOLDINGS, LTD., a company organized under the laws of the Islands of Bermuda (the “Company”), RENAISSANCERE HOLDINGS LTD., a company organized under the laws of the Islands of Bermuda (“RenRe”), and RENAISSANCE OTHER INVESTMENTS HOLDINGS II LTD., a company organized under the laws of the Islands of Bermuda and a wholly owned subsidiary of RenRe (“Holdings”), amends and restates the AMENDED AND RESTATED OPTION AGREEMENT, dated November18, 2004, between the Company and RenRe (the “2004 Agreement”). RECITALS: WHEREAS, pursuant to Section 6(a) of the 2004 Agreement, RenRe desires to assign the Option (as defined below), and certain of its rights and obligations under the 2004 Agreement, to Holdings; and WHEREAS, Section 6(a) of the 2004 Agreement provides that in connection with such assignment Holdings shall enter into an option agreement with the Company that is substantially identical to the 2004 Agreement. NOW, THEREFORE, in consideration of the mutual promises, covenants and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree that the 2004 Agreement shall be amended and restated in its entirety as follows: THE OPTION (AS DEFINED BELOW) HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933.NEITHER THE OPTION, NOR ANY INTEREST THEREIN, NOR ANY COMMON
